Exhibit 10.7
AMENDMENT TO EMPLOYMENT AGREEMENT
     This Amendment to Employment Agreement dated as of June 24, 2008 (this
“Amendment”) is entered into by and between The Greenbrier Companies, Inc.
(“Company”) and Mark J. Rittenbaum (“Employee”) and amends that certain
Employment Agreement between such parties dated as of April 7, 2006 (the
“Employment Agreement”). The purpose of this Amendment is to ensure that the
requirements of Internal Revenue Code §409A are satisfied, to the extent the
Agreement is subject to such Code requirements, and to conform the definition of
Change of Control to that used in the Company’s plans and agreements generally.
To accomplish these purposes, and for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:
     1. Definition of Change of Control. Section 8.2(a)(i) of the Agreement is
amended by replacing “50 percent” with “30 percent” in that paragraph.
     2. Change of Control Period. Section 8.1 of the Agreement is amended by
modifying the first sentence of that paragraph to read as follows:
“If, during the twenty-four month period following a Change of Control, the
Company terminates Employee’s employment other than for Cause, or Employee
terminates his employment either without any reason during the Window Period or
for Good Reason, then the Company shall pay or provide the benefits set forth in
subsections (a) — (c) below.”
     3. Six-Month Payment Delay. A new Section 10 is added to the Agreement, to
read as follows:
     “10. SIX-MONTH PAYMENT DELAY
Notwithstanding any other provision of this Agreement to the contrary, in the
event that Employee is determined to be a “specified employee” within the
meaning of Treas. Reg. §1.409A-1(i), then no severance payments shall be made to
the Employee pursuant to Section 7 or 8 of this Agreement before the date that
is six months after the date of the Employee’s separation from service, as that
term is defined in Treas. Reg. §1.409A-1(h).”
     3. Use of Automobile. Section 3.8 of the Agreement is replaced in its
entirety with the following sentence: “Employee shall be eligible to participate
in the company car program in the same form as available to other Executive
Officers.”
     Except as hereby amended, the Employment Agreement shall remain in full
force and effect.

 



--------------------------------------------------------------------------------



 



            THE GREENBRIER COMPANIES, INC.
      By:   /s/ Maren Malik       Title:  Vice president Administration         
    /s/ Mark J. Rittenbaum       Mark J. Rittenbaum           

 